Morgan, J.
Appellee moves to dismiss this appeal on several grounds, which we will consider in the order in which they are presented.
First — That there is no testimony in the record showing that the plaintiff was authorized to institute and prosecute this suit.
The husband joins the wife in the petition; this is sufficient authorization.
Second — That the appeal granted from the main action was a devolutive appeal, while the motion was for a suspensive appeal.
The fact is as stated ; but if the appellant submits to this modification of his demand, the appellee, not being injured by it, can not ■complain.
Third — The testimony does not show that plaintiff was authorized by her husband either to institute the suit or to take the appeal.
We have already said that he authorized her to sue by joining her in ■the suit, and as the motion for appeal was made in the name of the ■husband and the wife, we consider the authorization to appeal sufficiently established.
*203Fourth — -That the order of court does not fix the amount of the •appeal bond in the injunction suit if suspensive.
The order of appeal does fix the amount of the bond. It is fixed at ■ one hundred and fifty dollars, and the bond is made out in the name of vthe husband and the wife, and is signed by them both.
The motion to dismiss is therefore overruled.